Citation Nr: 0808761	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  03-28 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to January 
1970 and from December 1990 to June 1991, with various other 
verified and unverified periods of active duty for training.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the veteran's claim for 
service connection.  The veteran attended a hearing before 
the undersigned Veterans Law Judge in September 2005.  In 
August 2006, the Board remanded the claim for further 
development.

In August 2007, the veteran submitted new evidence in support 
of his claim for service connection for hepatitis C.  As this 
may be an attempt to reopen the previously denied claim, this 
matter is REFERRED to the RO for necessary action.


FINDINGS OF FACT

1.  A back disorder was not shown in service or within a year 
after active service and is not shown to be related to 
service or an event of service origin.

2. The competent medical evidence shows that a back disorder 
is not proximately due to a service-connected neck 
disability.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by service, 
may not be presumed to have been incurred in service, and is 
not proximately due to a service-connected disability.  
38 U.S.C.A. § 1101, 1131, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.303, 3.307, 3.310 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends he is entitled to service connection for 
a back disorder, either on a direct basis or secondary to a 
service-connected neck disability.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist veterans in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in September 2003 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim and of the veteran's and VA's respective duties for 
obtaining evidence.  The veteran was also told that it was 
his responsibility to submit records that would support his 
claim.  In essence, he was asked to submit evidence and/or 
information in her or his possession to the AOJ.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the veteran with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The veteran received notice regarding disability evaluations 
and effective dates in November 2006, prior to final 
adjudication of the claim in the September 2007 supplemental 
statement of the case.

In addition, the duty to assist the veteran to develop the 
claim is fulfilled.  VA has a duty to assist the veteran in 
the development of the claim.  This duty includes assisting 
the veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained and the veteran 
has submitted private and VA treatment records.  The veteran 
was afforded a VA medical examination in January 2007.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002), Dela Cruz v. Principi, 15 
Vet. App. 143 (2001), see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The record establishes the veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claim.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the veteran and the duty 
to assist the veteran are met.

Service Connection

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service and the 
veteran presently has the same condition.

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  38 C.F.R. § 3.303, see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  Service connection may also be 
granted for any disability which is proximately due to a 
service-connected disease or injury.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order for a claim to be granted, there must be competent 
evidence of current disability; of incurrence or aggravation 
of a disease or injury in service; and of a nexus between the 
in-service injury or disease and the current disability.  See 
generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom., Epps v. West, 18 S. Ct. 2348 (1998), 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

The veteran injured his neck and left shoulder in 1991 while 
on active duty and lifting a heavy welding trailer onto a 
hitch.  Contemporaneous medical records show that he felt a 
sharp pain over the left side of his neck radiating down the 
base of his neck and mid scapular region.  The veteran 
testified at his hearing that, when he injured his back, the 
pain began in his neck and went half-way down his back. 
Service connection is in effect for a cervical spine 
disability.  

The veteran was seen and treated extensively for the neck 
injury, and the treatment notes from this time period show no 
complaints or findings associated with the lumbar spine.  The 
veteran's service medical records only contain one other 
complaint of back pain in July 1998, when he was seen for 
upper back and neck pain.  The assessment was upper back 
strain; he was prescribed ibuprofen and rest; and did not 
return for additional medical attention.

The first time that the veteran sought treatment for back 
pain following service was in 2002.  When seen by Dr. Ash in 
January 2002, the veteran indicated he had back pain since 
1991 that was aggravated by standing, bending and lifting; 
probable generalized degenerative arthritis was diagnosed.  A 
February 2002 radiologic report showed a normal lumbar spine 
with no significant degenerative changes.  

The veteran was provided a VA examination in January 2007.  
The examiner noted a history of fatigue, decreased range of 
motion, stiffness, weakness, spasms, and pain.  X-ray 
examination of the lumbar spine showed normal alignment and 
disc spaces with mild degenerative changes in the lower 
facets.  There was no lumbar fracture or misalignment.  The 
examiner found that the veteran's back disorder is the result 
of the natural aging process and that the veteran's back 
condition was stable until a severe motor vehicle accident in 
2006, which caused compression fracture (at the T12 level).  
In an August 2007 addendum to this opinion, the examiner 
stated that he could not say whether the veteran's back 
disability was caused or aggravated by the cervical spine 
disability without resorting to pure speculation.

The Board has considered the veteran's claim both on a direct 
basis and as secondary to a service-connected back 
disability.  There is no medical evidence of record that 
suggests a medical nexus between the veteran's current back 
disorder and any symptoms he experienced in service.  
Although the veteran did complain of some back pain following 
his 1991 in-service injury, the Board finds that any pain the 
veteran experienced was acute and transitory, as he did not 
complain about the back during many follow-up treatments or 
for many years after the initial injury.  In fact, aside from 
one isolated complaint in 1998, the veteran sought no 
treatment until 2002, over ten years after service.

This absence of evidence constitutes negative evidence 
tending to disprove the claim that the veteran had an injury 
or disease in service which resulted in chronic disorder or 
persistent symptoms thereafter.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  The lack of any objective 
evidence of continuing complaints, symptoms, or findings for 
many years between the period of active duty and the next 
complaints or symptoms of a back disorder is itself evidence 
which tends to show that a back disorder did not have its 
onset in service or for many years thereafter.  See Buchanon 
v. Nicholson, 451 F.3d 1331 (2006) (the Board may weigh the 
lack of contemporaneous medical records against a veteran's 
lay evidence, but that the lack of such records does not 
render lay evidence not credible).

The January 2007 VA examiner found that the veteran's back 
problems were attributable to a serious motor vehicle 
accident in 2006 which caused compression fractures.  
According to the examiner, prior to the accident, any back 
problems were due to the natural aging process.  Private and 
VA medical records associated with the claims file only show 
treatment and the current level of disability, but do not 
link the veteran's back disorder to his neck disability.  The 
evidence weighs against the veteran's claim for service 
connection on either a direct basis or secondary to a 
service-connected neck disability.  Based on the negative VA 
opinion, the lack of any favorable opinion, and the lack of 
back problems for many years after service, the Board finds 
that a back disorder is not related to the veteran's service 
or to a service-connected neck disability.

The Board has considered the veteran's statements regarding 
his back disorder and the pain and difficulty it causes.  
While the veteran is certainly competent to testify as to his 
own symptoms, his testimony alone, without the support of a 
medical opinion as to diagnosis and causation, is not 
sufficient evidence to grant his claim.  See Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007), Jones v. Brown, 7 
Vet. App. 134, 137 (1994), Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

The preponderance of the evidence is against the veteran's 
appeal for service connection.  As the evidence is not in 
equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable to warrant a more 
favorable result.  Therefore, the appeal cannot be granted.


ORDER

The appeal for service connection for a back disorder is 
denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


